 

Exhibit 10.3

 

 

 

May 8, 2008

 

Michael Chambrello

President & Chief Operating Officer

Scientific Games Corporation

750 Lexington Avenue

25th Floor

New York, New York 10022

 

                Re:          Contract Extension & Modification

 

Dear Mr. Chambrello:

 

It is my pleasure to confirm Scientific Games Corporation’s (“SGC” or “Company”)
desire and your agreement to extend the term of your contract of July 1, 2005 as
already modified by letter of August 2, 2006 (the “2005 Agreement”), through
December 31, 2010 on the terms and conditions outlined therein except to the
extent modified herein (the “2008 Extension”):

 

Section 3a (Base Salary).  Notwithstanding anything to the contrary in
Section 3a of the 2005 Agreement, your Base Salary will be $915,630 for 2008.

 

Section 3b (Incentive Compensation).  Notwithstanding anything to the contrary
in Section 3b of the 2005 Agreement, you will participate in the MICP at a 100%
target bonus level with a 200% maximum opportunity for 2008 and thereafter.

 

Section 3d (Eligibility for Annual Equity Award Incentive)(LTI)  Notwithstanding
anything to the contrary in Section 3d of the 2005 Agreement, you will be
eligible at a 150% level for annual equity awards for 2008 and thereafter.

 

Conforming & Sign-on Grant: To conform the transition of your sign-on equity
grants from the 2005 Agreement when the Company adjusted the vesting schedule
from three to five years and as a sign-on bonus for entering into this 2008
Extension, but subject to the approval of the Company’s stockholders of an
amendment to the Company’s 2003 Incentive Compensation Plan, as amended and
restated (the “Equity Plan”) (or a new equity compensation plan) that provides
for a sufficient increase in the number of shares of common stock of the Company
available for equity awards, promptly upon such

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

Shareholder approval, the Company shall grant to you an additional 12,000
restricted stock units (RSUs) vesting upon shareholder approval of sufficient
shares to support the grant and an additional 48,000 restricted stock units
(RSUs) under the Equity Plan and individual equity agreements to be entered into
by and between the Company and Executive (the “Equity Agreements”).  The equity
agreements for the 48,000 RSUs shall provide that the equity awards (performance
based) shall vest with respect to twenty percent (20%) of the shares of common
stock subject to such award on each of the first five anniversaries of the grant
date, subject to certain provisions relating to accelerated vesting and
forfeiture as described in the 2005 Agreement, the 2008 Extension, the Equity
Agreements or the Equity Plan.

 

Section 5(d)(i) (Termination by Executive for Good Reason).  The following
sub-Section 5(d)(i) of the 2005 Agreement will be deemed amended to read: (i) a
material change, adverse to the Executive’s positions, titles, offices, or
duties as provided in Section 2 or to the Executive’s responsibilities or
authorities, including the Executive’s functional independence or operational
prerogatives as of date of extended term, except, in such case, in connection
with the termination of Executive’s employment for Cause, Total Disability or
death;

 

Section 6 (Equity Acceleration Upon Certain Events of Termination). The
following shall apply as additional severance benefit under each of Sections
6(b), 6(c), 6(e), and 6(j) of the 2005 Agreement as modified herein:

 

Except to the extent otherwise provided at the time of grant under the terms of
any equity award made to Executive, all stock options, deferred stock,
restricted stock and other equity-based awards held by Executive at termination
will become fully vested and non-forfeitable, and, in all other respects, all
such options and other awards shall be governed by the plans and programs and
the agreements and other documents pursuant to which the awards were granted.

 

Provided, however, that all severance benefits under the 2005 Agreement
including those as modified by the 2008 Extension will be additionally subject
to the following provisions:

 

Taxes and Internal Revenue Code 409A.  The Company makes no representations
regarding the tax implications of the compensation and benefits to be paid to
Executive under this Agreement, including, without limitation, under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
applicable administrative guidance and regulations.  Internal Revenue Code
Section 409A governs plans and arrangements that provide “nonqualified deferred
compensation” (as defined under the Code) which may include, among others,
nonqualified retirement plans, bonus plans, stock option plans, employment
agreements and severance agreements.  The Company reserves the right to provide
compensation and benefits under any plan or arrangement in amounts, at times and
in a manner that minimizes taxes, interest or penalties as a result of
Section 409A. In addition, in the event any benefits or amounts paid hereunder
are deemed to be

 

 

 

2

--------------------------------------------------------------------------------


 

 

subject to Section 409A, including payments under Section 5 of the 2005
Agreement as modified by the 2008 Extension, Executive consents to the Company
adopting such conforming amendments as the Company deems necessary, in its
reasonable discretion, to comply with Section 409A (including, but not limited
to, delaying payment until six months following termination of employment).

 

Timing of Certain Payments Under Section 6.  Payments pursuant to the severance
provisions in the 2005 Agreement, as modified by the 2008 Extension, if any,
shall be payable in equal installments in accordance with the Company’s standard
payroll practices over a period of twelve (12) months following the date of
termination; provided, however, that if necessary to comply with Section 409A of
the Code, and applicable administrative guidance and regulations, such payments
shall be made as follows:  (1) no payments shall be made for a six-month period
following the date of termination, (2) an amount equal to the aggregate sum that
would have been otherwise payable during the initial six-month period shall be
paid in a lump sum six months following the date of termination, and (3) during
the period beginning six months following the date of termination through the
remainder of the twelve-month period, payment of the remaining amount due shall
be payable in equal installments in accordance with the Company’s standard
payroll practices. In addition, notwithstanding any other provision with respect
to the timing of payments under this Agreement, if necessary to comply with
Section 409A of the Code, and applicable administrative guidance and
regulations, amounts payable following termination of employment in a lump sum
shall instead be paid six months following the date of termination.

 

If this agreement comports with your understanding, please acknowledge it by
signing and dating one original and returning it to me, retaining the other
original for your files.

 

Very Truly Yours,

 

 

/s/ Ira H. Raphaelson

 

Ira H. Raphaelson

 

 

 

Acknowledged & Agreed:

 

 

/s/ Michael Chambrello

 

Michael Chambrello

 

May 8, 2008

 

 

 

 

3

--------------------------------------------------------------------------------